PER CURIAM.
The judgments appealed are affirmed, but this case is remanded for resentencing of appellant.
Appellant was charged with and convicted of separate counts of possession and sale of cocaine in each of the three informations filed against him and an additional count of conspiracy to deliver cocaine in one of the informations. Yet he was given only a single prison sentence on each multicount information.
The imposition of a single judgment and sentence upon a defendant lawfully found guilty of two or more separate crimes is improper. Dorfman v. State, 351 So.2d 954 (Fla.1977); Darden v. State, 306 So.2d 581 (Fla.2d DCA 1975); see also Dar-den v. State, 330 So.2d 750 (Fla.2d DCA 1976). Although the charges filed against appellant in each information arose out of a single • criminal episode, Section 775.021, Florida Statutes (1977), applies to the situation presented here, requiring a judgment and sentence to be imposed upon each criminal charge and conviction. Fundak v. State, 362 So.2d 295 (Fla.2d DCA 1978).
Accordingly, the judgments of guilt as to all of the charges are affirmed, but the cause is remanded for entry of a separate judgment and sentence on each conviction.
GRIMES, C. J., and BOARDMAN and SCHEB, JJ., concur.